62 F.3d 1425
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Melvin Lloyd RICHARDS, Plaintiff-Appellant,v.Susan BOUDREAU, United States Securities and ExchangeCommission; James Mann, United States Securities andExchange Commission; United States Securities and ExchangeCommission; Jacob Frankel; Robert Holmes; Ronald M. Bass,Defendants-Appellees.
No. 95-55247.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 2, 1995.*Decided Aug. 8, 1995.

Before:  ALARCON, FERNANDEZ, and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Melvin Richards appeals pro se the district court's order dismissing his first amended complaint without leave to amend.  We have jurisdiction under 28 U.S.C. Sec. 1291 and affirm.


3
In 1973, the Securities and Exchange Commission (SEC) barred Richards from associating with broker-dealers.  Richards alleges that he learned of the bar in 1989.  In 1994, Richards filed this suit against three SEC employees, the SEC, an FBI agent, and an IRS agent alleging constitutional violations arising from his lack of notice of the SEC proceedings.  Richards sued the individuals in their official and individual capacities.  Richards served the defendants by mailing the summons and complaint to their offices.


4
The defendants moved to dismiss.  Richards did not oppose the motions.  The district court concluded that (1) the complaint failed to state a cause of action because Richards had proper notice of the 1973 SEC proceeding; (2) the Bivens action was barred by the one-year statute of limitations; (3) the defendants were entitled to sovereign and prosecutorial immunity to the extent they were sued in their official capacities, and to qualified immunity to the extent the complaint challenged their actions outside their official capacities; and (4) Richards had not properly served the defendants in their individual capacities because he served them at their offices.  Because an amendment would be futile, the district court dismissed the complaint without leave to amend.


5
On appeal, Richards challenges each of the district court's conclusions.  Because Richards did not oppose the defendants' motions in the district court, however, we decline to entertain his arguments on appeal.  Bolker v. Commissioner of Internal Revenue, 760 F.2d 1039, 1042 (9th Cir. 1985) (appellate court will not consider arguments that were not properly presented to the district court).


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4.  Therefore we deny Richards' request for oral argument


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3